Title: Bill for Regulating the Appointment of Delegates to Congress, 22 May 1784
From: House of Delegates
To: 


[22 May 1784]
Whereas Congress by their Act of November in the Year of our Lord one thousand seven hundred and eighty three have recommended to the Respective States in the Union to pass Laws for the purpose of keeping up a full Representation in Congress from each State, and it is expedient to reduce the several Acts of Assembly now in force in this CommonWealth respecting the appointment of Delegates to Congress into one Act.

Be it therefore enacted that all and every Act or Acts which now are in force concerning the Mode of appointing & the manner of supporting Delegates to Congress from this State shall be and the same are hereby repealed. And be it enacted that  Delegates shall be annually chosen to represent this CommonWealth in Congress by joint ballot of both Houses of Assembly for one Year to commence from the first Monday in November next ensuing the date of their Appointments. [that so soon] as such election [shall be made] the Speakers of each House of General Assembly shall notify the same to his Excellency the Governor who thereupon shall cause a credential to be made Out, the Seal of the CommonWealth affixed thereto, signed by him, & delivered to each Delegate so as aforesaid chosen—which credential shall be in the Words following to wit—Virginia Sci: The General Assembly of this CommonWealth on the  day of 17 by joint ballot of both Houses elected  Esquire a Delegate to serve this CommonWealth, in Congress for one Year to commence from the first Monday in November next ensuing the date of his appointment. Given under my hand and the Seal of the CommonWealth this  day of  17 And be it further enacted that in case of the death resignation or removal from office of any Delegate to Congress the person who shall be elected to supply the vacancy occasioned by such death resignation or removal from office shall serve only for the period which such Delegate would have served in case such death resignation or removal from office had not happened And the Credential to be given as aforesaid by the Governor shall be varied accordingly.
And for the better support of the Delegates so as aforesaid elected, Be it further enacted that the Treasurer of this CommonWealth shall pay to each of them or to their order the sum of  per day for every day they shall be attending or travelling to, or returning from Congress, together with their Carriages in going to and returning from Congress.
Nothing in this Act shall extend to the Delegates at present representing this State in Congress who shall continue to act and receive the same allowance as they would do, had this Act never been made, until the first Monday, in November, that shall be in the Year 1784. And in case any vacancy shall happen in the present representation of this State in Congress, before that period the same shall be supplied in the same manner as if this Act had never been made.
